Citation Nr: 0819876	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  99-11 955	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hives, to include 
as secondary to herbicide exposure.

2.  Entitlement to service connection for headaches, to 
include as secondary to herbicide exposure.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to March 
1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 1997 rating decision by the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claims for 
service connection for hives, headaches, and PTSD.

With respect to his claim for service connection for PTSD, 
the RO had sent the veteran a letter on December 14, 1995 
requesting that he submit information concerning any 
stressful incidents that he had experienced during his 
military service.  The RO denied his claim in an undated 
letter and noted that if evidence was not received before 
December 14, 1996, one year from the date of the RO's initial 
request, his claim would be considered abandoned.  See 38 
C.F.R. § 3.158(a).  He responded by submitting a stressor 
statement in March 1996 (received in October 1996) outlining 
his claimed stressors.  Hence, he did not abandon his claim 
for PTSD because he submitted the requested information 
concerning this claim prior to the December 14, 1996 
deadline.

The Board remanded this case in November 2000 and again in 
July 2004 for further development and consideration.

Regrettably, because still further development of the 
evidence is required before the Board can make a decision on 
the claim for service connection for PTSD, the Board is again 
remanding this claim to the RO via the Appeals Management 
Center (AMC).  However, the Board is going ahead and deciding 
the other claims for hives and headaches.




FINDINGS OF FACT

1.  The RO's attempts to obtain missing VA outpatient 
treatment records, including an allergy consultation, a 
neurology consultation and a PTSD consultation were 
successful.  However, the report of the August 1995 allergy 
consultation contains no information.

2.  The veteran's service medical records make no reference 
to hives or any other allergy during service.  There also is 
no competent medical evidence showing his hives bear any 
relationship to his military service, including exposure to 
Agent Orange in Vietnam.

3.  As well, there is no competent medical evidence showing 
the veteran's headaches bear any relationship to his military 
service, including exposure to Agent Orange in Vietnam.  

4.  The report of the veteran's induction examination shows 
he clearly and unmistakably had sustained a head injury in a 
bike accident prior to entering the military, and the 
resulting headaches clearly and unmistakably were not 
permanently worsened during his military service beyond their 
natural progression.


CONCLUSIONS OF LAW

1.  The veteran's claimed hives were not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service, including from exposure to Agent Orange.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

2. The veteran's headache disorder was not incurred in or 
aggravated by his military service and may not be presumed to 
have been incurred in service, including from exposure to 
Agent Orange.  38 U.S.C.A. §§ 1110, 1111, 1113, 1116, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and AMC in June 2001 and July 2004 (1) informed the 
veteran of the information and evidence not of record that 
was necessary to substantiate his claims; (2) informed him of 
the information and evidence that VA would obtain and assist 
him in obtaining; (3) informed him of the information and 
evidence he was expected to provide; and (4) requested that 
he provide any evidence in his possession pertaining to his 
claims, or something to the effect that he should 
"give us everything you've got pertaining to your claims."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), 
the Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
and AMC did not send a Dingess letter.  Nevertheless, since 
the Board concludes below that the preponderance of the 
evidence is against granting service connection for hives and 
headaches, to include as secondary to herbicide exposure, any 
question concerning any downstream elements of these claims 
is moot.  So not receiving this additional notice is 
inconsequential and, thus, at most harmless error.  
See 38 C.F.R. § 20.1102.



The Federal Circuit Court recently held that a statement of 
the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claims under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  After the Board's second 
remand in July 2004, the AMC obtained all pertinent medical 
records identified by the veteran and his representative - 
including an allergy consultation, a neurology consultation 
and a PTSD consultation from 1995.  



VA also has a duty to provide a medical examination and/or 
seek a medical opinion when such examination or opinion is 
necessary to make a decision on the claim.  VA considers an 
examination or opinion necessary to make a decision on the 
claim if the evidence of record (1) contains competent 
evidence that the claimant has a disability, or persistent 
recurring symptoms of disability; (2) indicates the 
disability or symptoms may have been associated with his 
military service; and (3) contains insufficient medical 
evidence for VA to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See, 
too, McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, though, there is no evidence the veteran had hives or 
any other allergy problems during service, including as 
secondary to herbicide exposure.  And although he had one 
complaint of headaches during service, there is no indication 
that any current headaches bear any relationship to his 
military service, including to herbicide exposure or, 
alternatively, that his military service aggravated any pre-
existing headache disorder.  The only evidence suggesting an 
etiological link between his hives/headache conditions and 
his military service is his own unsubstantiated lay 
allegations.  These statements are insufficient to trigger 
VA's duty to provide an examination; VA is not obligated to 
provide an examination for a medical nexus opinion where, as 
here, the supporting evidence of record consists only of lay 
statements.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).

There is no suggestion on the current record there remains 
evidence that is pertinent to the issues on appeal that has 
yet to be obtained (except for the claim for PTSD).  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and assist the veteran with his claims, 
and that no further action is necessary to meet the 
requirements of the VCAA.



Governing Laws and Regulations

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed in 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent (Agent Orange), unless there is affirmative 
evidence to establish that he or she was not exposed to any 
such agent during that service.  See 38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to Agent Orange during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. § 3.307(a) 
are met, even if there is no record of such disease 
during service.  See 38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e), however, must 
manifest to a degree of 10 percent or more at any time after 
service except for chloracne or other acneform disease.  See 
38 C.F.R. § 3.307(a)(6)(ii).



II.  Whether the Veteran is Entitled to Service Connection 
for Hives, to Include as Secondary to Herbicide Exposure

The veteran claims he has hives due to his military service, 
including as secondary to herbicide exposure during his tour 
in Vietnam.

The veteran's service personnel records confirm he served in 
the Republic of Vietnam during the Vietnam era, so it is 
presumed he was exposed to Agent Orange while there.  
However, since the list of presumptive diseases under 38 
C.F.R. § 3.309(e) does not include hives, this condition does 
not warrant service connection on a presumptive basis.  

Even if, as here, a veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

The veteran's service medical records make no reference to 
hives or any other allergy during service.  His separation 
examination in March 1970 indicated his skin and lymphatics 
were normal and, in his report of medical history, he checked 
the box "No" for skin diseases.

If, as here, there is no evidence of a chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

As a result of the Board's two remands, the AMC has 
undertaken extensive efforts to locate the veteran's VA 
outpatient treatment records.  Fortunately, it appears that 
all the missing VA outpatient treatment records have been 
located - including, in particular, the report of his August 
1995 allergy consultation.

A VA outpatient treatment record from June 1995 indicates the 
veteran claimed a history of swelling of his lips and 
generalized hives.  However, there was no objective clinical 
evidence of any hives.  And the report of an allergy 
consultation in August 1995 is completely blank and, thus, 
does not show any treatment or diagnosis of hives or any 
other allergy problems.  Indeed, the veteran's VA outpatient 
problem lists, including a July 2004 report, indicate no 
record of hives or any other allergy problems since service.

Inasmuch as there is no medical documentation of a current 
disability involving hives or any other allergy, the 
veteran's claim must be denied.  See Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that compensation may only be awarded to an applicant who has 
a disability existing on the date of the application, and not 
for a past disability); cf. Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) (holding that pain, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim).

Therefore, service connection is not warranted either on a 
direct or presumptive basis.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).

Since, for these reasons and bases, the preponderance of the 
evidence is against the claim, there also is no reasonable 
doubt to resolve in the veteran's favor.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.



III.  Whether the Veteran is Entitled to Service Connection 
for Headaches, to Include as Secondary to Herbicide Exposure

The veteran also claims he has headaches due to his military 
service, including from herbicide exposure during his tour in 
Vietnam.

The same laws and regulations governing service connection 
for his claimed hives apply to his claim for headaches, to 
include as secondary to herbicide exposure.  38 U.S.C.A. §§ 
1110, 1111, 1113, 1116, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2007).

In addition, every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).



The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing the disorder existed prior to 
service, and if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003 (July 16, 2003).  See also Vanerson v. 
West, 12 Vet. App. 254, 258 (1999); Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993).  The Court noted that "the word 
'unmistakable' means that an item cannot be misinterpreted 
and misunderstood, i.e., it is undeniable."  Vanerson v. 
West, 12 Vet. App. 254 (1999) (quoting Webster's New World 
Dictionary 1461 (3rd Coll. Ed. 1988)).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  It is VA's burden to rebut the presumption of in-
service aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 
334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to 
the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  
Accordingly, "a lasting worsening of the condition" - that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

As mentioned when deciding his claim for hives, the veteran's 
service personnel records confirm he served in the Republic 
of Vietnam during the Vietnam era, so it is presumed he was 
exposed to Agent Orange while there.  However, since the list 
of presumptive diseases under C.F.R. § 3.309(e) does not 
include headaches, this condition does not warrant service 
connection on a presumptive basis.  

Even if, as here, a veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

In this case, though, the presumption of soundness does not 
apply because a clinical evaluation during the veteran's 
military enlistment examination in April 1968 revealed he had 
sustained a head injury at age 15 in a bicycle accident.  And 
he admitted to the examiner that he had experienced 
occasional headaches since that bicycle accident.

So there is clear and unmistakable evidence the veteran had 
headaches prior to beginning his military service.  Moreover, 
if, as here, a pre-existing disability is noted upon entry 
into service, he cannot bring a claim for service connection 
for that disability, but he may bring a claim for service-
connected aggravation of that disability - in which case 
§ 1153 applies and the burden falls on him to establish 
aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).

The veteran's service medical records note only one complaint 
of headaches during service, in October 1968, and even then 
no record of any actual treatment.  Indeed, his March 1970 
separation examination indicated his head was normal.



In short, the veteran's service medical records mention 
headaches only once, other than the initial reference noting 
his history of them even prior to service.  This is 
insufficient evidence to show aggravation of the headaches 
during service, certainly beyond their natural progression.

As a result of the Board's two remands, the AMC has 
undertaken extensive efforts to locate the veteran's VA 
outpatient treatment records.  Fortunately, it appears that 
all the missing VA outpatient treatment records have been 
located, including the report of his September 1995 neurology 
consultation.

A contemporaneous June 1995 VA outpatient treatment report 
indicates the veteran was referred for the neurology 
consultation for complaints of "intense headaches."  He 
dated the inception of his headaches back to the 1970s.  As 
noted previously, however, he acknowledged during his 
military entrance examination in April 1968 that he had 
experienced occasional headaches even prior to that, since 
his childhood bicycle accident when he was 15 years old.  So 
the evidence more contemporaneous to when he was on active 
duty in the military, the most relevant time at issue, 
shows he had experienced this condition even before the 
1970s, in fact, even before beginning his military service in 
1968.  Contemporaneous medical findings may be given more 
weight than those coming many years after separation from 
service.  Cf. Struck v. Brown, 9 Vet. App. 145, 155-56 
(1996).

The report of the September 1995 VA neurology consultation 
notes complaints of headaches resulting in eye pain and 
generalized weakness.  The veteran said that his headache 
disorder had begun about 15 years earlier, meaning in 1980 or 
thereabouts.  Again, though, records show his history dates 
back even further.  He also stated that he had no family 
history of headaches and no prior head trauma (despite, as 
already mentioned, the specific notation in the report of his 
military entrance examination that he had sustained a head 
injury in a bicycle incident when he was 15 years old, 
resulting in occasional headaches).



In any event, these 1995 records provide no indication of 
treatment for the claimed headache disorder.  Indeed, the 
veteran's more recent VA outpatient problem lists, including 
from 2000 to July 2004, provide no medical evidence of any 
current complaints, diagnoses or treatment of a headache 
disorder.  Although a current diagnosis of a headache 
disorder is debatable, there is no medical evidence 
indicating the veteran's headache disorder - even assuming 
he indeed has one, is related to or was aggravated by his 
military service.

The only evidence in favor of the veteran's claim is his lay 
statements that he experienced headaches during service, but 
this is conceded, even by the RO.  And although he is 
competent to report symptoms (pain, etc.) he has experienced 
involving his head, he is not competent to etiologically link 
his current headache disorder to his military service.  
38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

The Board thus concludes there is both clear and unmistakable 
evidence the veteran had a pre-existing headache disorder and 
that it was not chronically aggravated during his military 
service - certainly beyond its natural progression.  
Therefore, VA must deny his appeal.


ORDER

The claims for service connection for hives and headaches, 
including as secondary to herbicide exposure, are denied.




REMAND

As already alluded to, the VCAA was signed into law effective 
November 9, 2000, and it prescribed several requirements 
regarding VA's duties to notify and assist a claimant with 
the evidentiary development of a pending claim for 
compensation or other benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006).

Further, in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

The veteran thus far has received comprehensive notice with 
regard to many of the essential provisions of the VCAA's duty 
to notify and assist, including the general type of 
additional evidence necessary to substantiate his PTSD claim, 
and his and VA's mutual obligation in obtaining supporting 
evidence.  See Quartuccio v. Principi, 16 Vet. App. at 186-
87.  But he has not yet received notice of the downstream 
disability rating and effective date elements of his PTSD 
claim, in accordance with the holding in Dingess/Hartman.  So 
he should be provided a supplemental notice letter that 
includes a discussion of these specific elements.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f) (2006); see also Cohen v. 
Brown, 10 Vet. App. 128 (1997).



There is sufficient evidence already of record to conclude 
the veteran has PTSD.  His VA outpatient treatment reports 
from November 1995 to April 2008 note this diagnosis and 
suggest the condition may be associated with one or more 
events that occurred during his military service.  A VA 
mental status evaluation at the Oakland Park VA Medical 
Center (VAMC) in June 2002 also resulted in a diagnosis of 
PTSD.  So there is an objective justification upon which to 
find that the veteran may have the psychiatric disorder 
claimed, and to proceed with the determination as to whether 
it is linked to a confirmed stressor in service.  38 C.F.R. § 
3.304(f).

The first criterion in making this determination is that of 
stressor verification, and in advance of resolving whether 
there is medical evidence associating the verified 
stressor(s) with current PTSD symptomatology.  Concerning 
this, the veteran has also described events that are 
unrelated to participation in combat in Vietnam, and his 
service personnel records do not denote combat service.  
Hence, his alleged stressors must be confirmed by independent 
sources (including, but not limited to service records), 
other than his lay testimony alone.  38 C.F.R. § 3.304(f)(1); 
see also Cohen, 10 Vet. App. at 146-47 and Moreau v. Brown, 9 
Vet. App. 389, 394-95 (1996).

Letters from the RO in December 1995 and June 2001 asked the 
veteran to describe any stressful incidents that had occurred 
during his military service to possibly cause PTSD, including 
the dates, locations, names and any other identifying 
information concerning any other individuals involved.  In 
response, the veteran submitted a stressor statement that was 
received in October 1996.  The RO submitted this information 
to the U.S. Armed Services Center for Unit Records and 
Research (USASCURR).  USASCURR responded in June 2003 that 
the stressors provided were not specific enough to conduct a 
meaningful search and noted that civilian incidents are not 
normally found in combat records.



Rather recently, in December 2007, the veteran submitted more 
descriptive information concerning his claimed stressors 
including the type of incident, dates - meaning month and 
year, specific locations, unit involved, as well as the name 
of a casualty in his unit.  This stressor statement 
elaborated on previously claimed stressful incidents he says 
he experienced during service.  In the first incident, 
he claimed that he was ordered by senior NCOs and officers of 
his unit to shoot and kill a Vietnamese woman and her child 
who the commanding staff felt were booby trapped and wired.  
He said he complied with that order, noting the incident 
occurred in December 1968 in the area of Ple Kue, South 
Vietnam, while he was part of the 19th Combat Engineering 
Battalion, Company D.  The second incident purportedly 
occurred in April 1969 or thereabouts, when he witnessed a 
child being blown up after triggering a mine.  The last 
incident involved the death of Private [redacted], a fellow 
Puerto Rican, in July 1969 when the vehicle he was riding in 
hit a mine and blew up on his platoon's return from the 
field.  Because of the very nature of some of these alleged 
incidents, they are unverifiable, especially since they 
reportedly occurred so very long ago.  But the incident 
supposedly involving the death of Private [redacted] is 
perhaps the type of incident that can be independently 
corroborated.  So with the benefit of this more recently 
provided information, the AMC should contact the U.S. Army 
and Joint Services Records Research Center (JSRRC) (formerly 
known as USASCURR) to try and verify the veteran's claimed 
stressors, including obtaining any relevant unit history 
information.

In reviewing all additional information obtained that has a 
bearing upon stressor verification, it should be considered 
that corroborating evidence may include any further lay 
statements from individuals concerning the events alleged, in 
addition to service records (contrary to what was previously 
set forth under the VA Adjudication Manual, M21-1, Part VI, 
para 7.46(f) (Sept. 21, 1992); and M21-1, Subch. XII, para 
50.45(d) (1989)).  Also, corroboration of a stressor does not 
expressly require confirmation of every detail alleged, 
including the veteran's personal participation in the event 
described, whereas evidence indicating that he was a witness 
to the event or that otherwise establishes the likelihood of 
his presence may be sufficient.  See Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997).  See also Pentecost v. Principi, 16 
Vet. App. 124 (2002).

Provided that at least one of the veteran's alleged stressors 
is eventually confirmed, he should then be scheduled for a VA 
psychiatric examination to determine whether he has PTSD as a 
result of the verified stressor(s).  The examination should 
initially address whether he meets the medical criteria for a 
diagnosis of PTSD (under DSM-IV).  If this is established, 
the designated examiner should then offer an opinion as to 
whether this condition is causally linked to a confirmed 
stressor from service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion where 
necessary to make a decision on a claim).

Accordingly, the claim for PTSD is REMANDED for the following 
additional development and consideration:

1.  Prior to making any further 
determination concerning the claim for 
PTSD, ensure that all notification and 
development action required by the VCAA 
and implementing VA regulations is 
completed.  This includes requesting that 
the veteran provide any evidence in his 
possession pertaining to this claim.

Send the veteran another VCAA letter in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), and all other 
applicable legal precedent.  This 
additional letter, consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), must include an explanation of 
the information or evidence needed to 
establish a downstream disability rating 
and effective date for his claim, as 
recently outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).



2.  Using the additional information the veteran 
provided in his rather recent December 2007 
statement, contact the U.S. Army and Joint Services 
Records Research Center (JSRRC) to obtain relevant 
unit history information concerning his claimed 
stressors in service.

3.  If and only if one of the veteran's alleged 
stressors is eventually confirmed, schedule him for a 
VA psychiatric examination to determine whether he 
has PTSD as a result of the verified stressor(s).  
Notify the designated examiner that only a verified 
stressor may be a basis for the diagnosis of PTSD, 
and have the examiner specify the stressor(s) that 
provided the basis of the diagnosis.

4.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the claim is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them time to 
respond to it before returning the case to 
the Board for further appellate 
consideration.

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



